DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,632,796, claims 1-28 of U.S. Patent No. 9,898,308, and claims 1-11 of U.S. Patent No. 10,503,519. Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variations of each other.
16/671,653
10,503,519
8.  A method for controlling a laptop computer including a cover having a 
display unit on one surface facing into a keyboard when the cover is in a 
closed state, the method comprising:  
     displaying a graphic user interface (GUI) 
including an automatic booting mode option for turning on or off an automatic 
booting mode of the laptop computer; 
     supplying power to a sensing unit even 
when the cover is in the closed state; 
     detecting an opening of the cover in 
the sensing unit; 
     performing a booting process for operating an operating system (OS) in response to detecting the opening of the cover when the 
automatic booting mode option is selected to turn on the automatic booting mode 

     





     displaying a screen after performing the booting process for operating the OS. 

9.  The method of claim 8, further comprising: detecting a stored user account 
mapped to a fingerprint recognition result detected by the sensing unit before 
displaying the screen. 
 
11.  The method of claim 10, wherein the sensing unit includes a fingerprint 
recognition sensor. 
 
13.  The method of claim 8, further comprising: storing a first configuration 
value corresponding to an ON state of the automatic booting mode in response to 
receiving a command for indicating the automatic booting mode option is 
selected to turn on the automatic booting mode.

     





     detecting an opening of the cover;  

     performing a predetermined operation in accordance with a configuration value, 
which is stored in a memory, based on a system status corresponding to when the 
cover is in the closed state; 

fingerprint recognition sensor; 
     detecting a user account which is mapped to a fingerprint recognition result by accessing the memory; and 
     providing a user environment respective to the detected user account.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 4 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims are directed to “the sensing unit includes a fingerprint recognition sensor.” However, the Specification appears to only teach that the sensing unit forms an inter-layer structure with the display unit (para. 0046), and activates the fingerprint recognition sensor (figs. 2 and 9; para. 106).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8 and 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toshiba, X870 User’s Manual, February 2012, in view of Tamura, U.S. Pub. No. 2013/0007496, and Shimotono, U.S. Pub. No. 2012/0185931.
As per interpretation of claims 1 and 8, Toshiba teaches a laptop computer, comprising: 
a display unit configured to display a graphic user interface (GUI) including an automatic booting mode option for turning on or off an automatic booting mode of the laptop computer (display screen that displays HW Setup window for enabling Panel Open – Power On function; pp. 4-11 – 4-14 and 5-9);  
a cover having the display unit on one surface facing into a keyboard when the cover is in a closed state (having display screen 6; figs. 2-1 and 2-6);  
a sensing unit configured to detect an opening of the cover (LED sensor switch 13);  
Toshiba is silent with respect to a power supply unit configured to supply power to the sensing unit even when the cover is in the closed state. Tamura teaches a laptop computer (fig. 1) comprising such a power supply unit (power controller 124 generates power for open/close sensor 31; fig. 2; para. 0025-0028). Before the effective filing date, it would have been obvious to one of ordinary skill in the art to include such a power supply unit into a laptop, as the sensing unit requires power in order to operate during a power saving state. 
Tamura teaches further a controller configured to: perform a booting process for operating an operating system (OS) in response to detecting the opening of the cover (embedded controller (EC) 123A is part of structure for automatically changing computer to S0 state when the display unit is opened; figs. 3-4; para. 0031-0033). A practitioner in the art would understand that applying a controller, similar to that in Tamura, to Toshiba’s booting process would have been a matter of design

As per claims 3 and 10, a practitioner in the art would understand that a screen such as that in Shimotono inherently comprises an image. 
As per interpretation of claims 4 and 11, Shimotono teaches the sensing unit is coupled to a fingerprint recognition sensor (lid sensor 51 and fingerprint authentication sensor 15; fig. 2). 
As per claims 5 and 12, Toshiba teaches the controller is further configured to maintain a system status of the laptop computer even in response to detecting the opening of the cover when the automatic booting mode option is selected to turn off the automatic booting mode of the laptop computer (Panel Open – Power On setting disabled). 
 As per claims 6-7 and 13-14, Official Notice is taken that storing power configuration settings in memory such a BIOS memory is well known in the art.
Claims 2 and 9 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Toshiba/Tamura/Shimotono as applied to claims 1, 3-5, 8 and 10-12 above, and further in view of Gagneraud et al., U.S. Pub. No. 2012/0019356.
As per claims 2 and 9, Toshiba does not expressly teach the controller is further configured to detect a stored user account mapped to a fingerprint recognition result detected by the sensing unit before displaying the screen. Gagneraud teaches comparing a scanned fingerprint with stored fingerprints, which are mapped to user accounts, before powering on a machine and loading an operating system, which inherently displays a start screen when booting is complete (fig. 1; para. 0013-0023). Before the effective filing date, it would have been obvious 

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT WANG whose telephone number is (408)918-7589. The examiner can normally be reached 10:00 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALBERT WANG/Primary Examiner, Art Unit 2186